Citation Nr: 0204264	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  98-04 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from September 1976 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Portland, Oregon Regional Office (RO).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Medical evidence shows that the veteran is currently 
diagnosed as having a personality disorder.

3. There is no lay or medical evidence indicating that the 
veteran's disorder may be associated with his period of 
active duty service.


CONCLUSION OF LAW

The veteran's personality disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

While the RO did not specifically inform the veteran and his 
representative about the new regulations, it did afford the 
veteran several opportunities to provide pertinent evidence 
in support of his claim.  In May 1996, the RO wrote the 
veteran and informed him of the sort of evidence required to 
substantiate his service connection claim.  The veteran 
provided a statement from a social worker who had been 
treating the veteran for his disorder.  In October 1997, the 
veteran was provided with a statement of the case (SOC), 
which included the pertinent law and regulations.  In August 
1998, the RO requested additional evidence and informed the 
veteran of the time frame in which he needed to submit any 
relevant documents in support of his claim.  Also, in June 
1999, the veteran was afforded a personal hearing.  In 
February 2000, the RO deferred a rating decision to give the 
veteran an opportunity to submit psychiatric counseling 
records from service.  Finally, the veteran was given a 
supplemental statement of the case (SSOC) in November 2000 
that included all relevant law and regulations.  

The Board acknowledges that in this case, the RO did not 
afford the veteran a recent VA examination concerning his 
psychiatric disorder.  The new statutory amendments require 
VA to obtain a medical examination or opinion when necessary 
to make a decision on the claim.  (VCAA).  However, the 
legislation provides that an examination or opinion is 
necessary to make a decision on the claim when: 1) there is 
lay or medical evidence of a current disability; and 2) lay 
or medical evidence that indicates that the disability may be 
associated with the veteran's active duty service; but 3) 
there is insufficient medical evidence to make a decision on 
the claim.  Id.  In this case, as discussed above, there is 
simply no lay or medical evidence that suggests that the 
veteran's psychiatric problems are associated with service, 
if in fact, he has any psychiatric diagnosis.  Accordingly, 
the Board finds that, under the new statutory provisions, 
further development is not required.
Essentially, in light of the above, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

I. Factual Background

Included in the veteran's service medical records are 
clinical records dated in March 1979 related to his admission 
to the mental health unit due to poor job performance, poor 
attention span, and incidents of bizarre behavior.  Noted in 
those records is prior treatment at the Air Force Base in 
1976.  The veteran reported having been abused as a child.  
He was diagnosed with possible inadequate personality with 
anxiety, low self-esteem, and limited social skills.  In a 
medical record dated in April 1979, the veteran was diagnosed 
with adjustment reaction of adult life.

A psychiatric evaluation dated in October 1991 discloses that 
the veteran was having problems maintaining employment.  
Noted in a recitation of his past are a troublesome childhood 
and a problem with stuttering.  The veteran denied any 
history of substance abuse, treatment for emotional 
difficulties, or suicide attempts.  The veteran had 
experienced difficulties with adjusting to and maintaining 
his jobs.  The psychologist noted impressions of major 
depression, severe, personality disorder, not otherwise 
specified, severe; severe psychosocial stressors; and a 
Global Assessment of Functioning (GAF) score of 40, 
indicative of major impairment in social and occupational 
functioning.  

In June 1992, the veteran claimed entitlement to service 
connection for a nervous disorder.  

On VA examination in December 1992, in a recitation of the 
veteran's past medical history, he indicated that he was no 
longer depressed.  He stated that during service, he had to 
put up with a lot of problems and that he was mainly 
depressed due to a disintegrating marriage.  He also stated 
that he was seen by a psychologist on several occasions and 
tested normally.  The examiner noted that the veteran was 
sleeping well, had a good appetite, weight was stable, and 
that he enjoyed physical activities, such as bicycling, 
running, and lifting weights.  The examiner also reported 
that the veteran was alert, well groomed, well oriented, and 
cooperative during the examination.  He showed a normal range 
of affect and was not depressed or anxious.  There was no 
evidence of thought disorder or psychotic process.  On 
conclusion, the examiner noted no psychiatric disease or 
disorder.

In November 1995, the veteran again claimed service 
connection for depression.  

A social worker's opinion dated in April 1997 is of record.  
The social worker noted that the veteran was treated for two 
years on a weekly basis, beginning in December 1989.  Noted 
is that the veteran was having troubles adjusting to the 
area, finding work, and complained of symptoms of depression, 
such as poor appetite, poor sleeping, hopelessness, poor 
hygiene, and thoughts of suicide.  The social worker noted 
that the depression was significant, but seemed related to 
difficulties with adjusting to a new area.  Through 
treatment, the social worker noted that the veteran's 
depression stemmed from more than just adjustment problems 
and recommended that a VA examiner see the veteran.  The 
social worker also stated that the veteran was prescribed 
anti-depressant medication.  Further noted is that the 
veteran was angry and that he bordered on suicide.  Noted is 
that the veteran expressed complaints about his military 
experiences, felt that he did not fit in, and was ostracized.  
Also noted is that the veteran had problems with stuttering 
and that such problem exacerbated other difficulties.

The social worker indicated that the veteran was 
involuntarily hospitalized for psychiatric treatment in 
service and that post-hospitalization, the service made no 
efforts to conduct follow-up treatment.  Also noted is that 
the veteran had a history of institutional care as a ward of 
the state during childhood when his parents separated.  The 
social worker noted that the veteran's early life problems 
were then enhanced by his experiences in service, all of 
which contributed to depression.  Concluded is that the 
veteran had a major depressive disorder, recurrent, secondary 
to traumatic childhood events and the military.  

VA outpatient record dated in June 1998 disclosed complaints 
of mood swings, but without sleeping or appetite problems.  
Noted is dysthymia v. minor depression.

On VA mental examination in January 1999, the veteran 
complained of recurring bouts of depression, in which he 
isolated himself from others.  The episodes lasted from two 
to seven days and usually occurred when he was stressed.  At 
the time of examination, the veteran indicated that he did 
not feel particularly depressed, but had some anxiety.  He 
attributed the cause of his depression to service when he was 
denied enlistment due to his psychiatric treatment.

On examination, the examiner noted that the veteran was 
unkempt, tended to stutter, did not manifest a thought 
disorder, and did not appear depressed or anxious.  The 
examiner concluded that the veteran had a personality 
disorder and that his periods of depression in the past 
related to a personality disorder rather than a mental 
disorder.  

During his hearing in June 1999, the veteran testified that 
during service he was involuntarily committed to the 
psychiatric ward after having an incident with several other 
servicemen when they threatened to throw him out of a second 
story window.  Transcript (T.) at 3.  He was interned in that 
ward for about two weeks.  (T.) at 4.  The veteran testified 
that he was ultimately recommended for discharged.  (T.) at 
7.  The veteran first sought treatment for his psychological 
disorder some time in 1990 after having been fired from a 
job.  (T.) at 8.  He stated that he still has nightmares 
about his experience in service.  (T.) at 9.  

II. Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2001). Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available. Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2001); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2001).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (2001).

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (2001).

III. Analysis

This veteran alleges that his depression stems from his 
traumatic experiences in service and that as such, he is 
entitled to service connection for depression.  At the 
outset, the Board notes that the veteran's claim necessarily 
fails for a lack of competent evidence to link any current 
mental disorder to his period of active service.  Overall, 
the veteran has not provided the requisite objective evidence 
to substantiate his claim.
As noted herein, the veteran's service medical records 
reflect a period of hospitalization for a psychiatric 
evaluation based on some behavior patterns that were 
suggestive of a personality disorder.  On evaluation, it was 
concluded that the veteran had an inadequate personality and 
an adult adjustment reaction disorder.  Not until many years 
after service, did the veteran seek treatment for any 
psychiatric problems.  As the above-noted clinical data 
disclose, in 1991 a psychologist treated the veteran; that 
treatment occurred 11 years after separation from service.  
On VA examination in 1992, the examiner noted no psychiatric 
disability and rendered an assessment of no psychiatric 
disease or disorder.  In the social worker's assessment in 
1997, the diagnosis included major depressive disorder, 
recurrent, secondary to traumatic childhood events and the 
military.  On VA examination in June 1999, the examiner noted 
no appearances of depression or anxiety.  The examiner 
concluded that the veteran had a personality disorder and 
that his periods of depression in the past related to a 
personality disorder rather than a mental disorder.  

Thus, overall, the clinical data of record do not 
substantiate any current evidence of depression or that any 
post-service psychiatric disability relates in any way to 
service.  While the social worker in 1997 related the 
veteran's symptomatology to trauma coincident with service, 
the record speaks otherwise.  All evidence that pertained to 
service related to personality problems and difficulties with 
adjustment to adult life.  Such disorders do not constitute 
disabilities within the applicable legislation.  See 
38 C.F.R. § 3.303(c).  As such, a diagnosis of personality 
disorder does not warrant service connection.  

Moreover, the social worker is not medically trained and 
qualified to render medically competent opinions as to the 
relationship between a particular disorder and service.  
Further, the social worker's opinion was not enhanced by 
medical evidence; rather, it was given based on the veteran's 
rendition of his inservice experiences.  The Board notes that 
a diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Also, there are no data to support current disability.  The 
lack of evidence of current disability necessarily means that 
the veteran's service connection claim fails.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  While the Board 
recognizes the veteran's rendition of what occurred during 
service, and his testimony given during his hearing in 1999, 
such observations in and of themselves, with nothing more, do 
not constitute objective medical evidence.  In this regard, 
the Board would point out that a lay person, untrained in the 
field of medical diagnostics, is incompetent to offer an 
opinion which requires specialized medical knowledge.  Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Neither the veteran nor his 
representative has offered any competent medical evidence in 
support of the claim on appeal; neither the veteran's 
statements nor those of his representative constitute 
competent medical evidence because there is no indication 
that they have the medical training, expertise, or diagnostic 
ability to competently link the veteran's symptoms to his 
period of service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

Therefore, in light of the above, the Board concludes that 
the evidence of record preponderates against an award of 
service connection for depression.  Overall, the failure to 
substantiate current disability, or even if the record 
supported current depression, the lack of medical evidence to 
relate any post-service mental disability to the veteran's 
period of service necessarily results in a failed claim.  
Given that no reasonable doubt arises in this case concerning 
service origin, this matter cannot be resolved in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (2001).



ORDER

Service connection for depression is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

